THE COURT
(DUNLOP, Circuit Judge, not sitting)
having considered this case, is of opinion that the plaintiff was not bound to receive payment in the bank paper tendered under the said agreement
The following endorsement appears on the written opinion: “Mr. Smith desires this case should be considered by the court as if at the time of the submission and decision the defendant had purchased other bank paper, which he had in court to the amount of the plaintiff’s judgment ready to be applied thereto; to which desire the plaintiff’s attorney answered, T have no objection to this.’ ” THE COURT to this said, “It makes no difference.”